731 N.W.2d 749 (2007)
UNIVERSITY OF MICHIGAN REGENTS and University of Michigan Health System, Plaintiffs-Appellants,
v.
TITAN INSURANCE COMPANY, Defendant-Appellee.
Docket No. 133687. COA No. 276710.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the question presented should be reviewed by this Court before consideration by the Court of Appeals.